Judgment, Supreme Court, New York County (Bernard Fried, J.), rendered February 27, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495). We see no reason to disturb the jury’s findings *179concerning reliability of identification testimony. Concur— Milonas, J. P., Williams, Andrias and Saxe, JJ.